346 F.2d 684
Ernest James CASTRO, Appellant,v.UNITED STATES of America, Appellee.
No. 21895.
United States Court of Appeals Fifth Circuit.
June 8, 1965.

Ernest James Castro, pro se.
James R. Gough, Asst. U.S. Atty., Woodrow Seals, U.S. Atty., William B. Butler, Asst. U.S. Atty., Houston, Tex., for appellee.
Before BROWN and GEWIN, Circuit Judges, and KILKENNY,1 District judge.
PER CURIAM.


1
Appellant was convicted of contempt for refusing to testify before a federal grand jury, although granted immunity from prosecution in the federal and state courts under Title 18 U.S.C.A. 1406.  His petition for habeas corpus, which was treated by the district court as a motion to vacate sentence under Title  28 U.S.C.A. 2255, was denied, and he appeals.  His privilege against self-incrimination under the Fifth Amendment was not violated.  The privilege falls in the face of the immunity statute, which is constitutional.  Reina v. United States, 364 U.S. 507, 81 S. Ct. 260, 5 L. Ed. 2d 249 (1960); Piemonte v. United States, 367 U.S. 556, 81 S. Ct. 1720, 6 L. Ed. 2d 1028 (1961); cf. Murphy v. Waterfront Comm., 378 U.S. 52, 84 S. Ct. 1594, 12 L. Ed. 2d 678 (1964).  The recent case of Malloy v. Hogan, 378 U.S. 1, 84 S. Ct. 1489, 12 L. Ed. 2d 653, relied upon by appellant, is inapposite.  It was concerned with a state prosecution and did not involve a promise of immunity.


2
The judgment is affirmed.



1
 Of the District of Oregon, sitting by designation